2co- 2B -meEw
Case 20-12841-MFW Doc 634 Filed 01/12/21 Pagelof1

 

 

 

 

 

 

 

 

RECEIVED / FILED
January 3, 2021
JAN 12 2021
Clerk of the Bankruptcy Court T
RUPTCY COUR
824 Market Street, 3rd Floor, US. BPC OF DELAWARE
Wilmington, Delaware 19801
Dear Sir or Madam,

I recently received notification dated December 29, 2020 regarding the impending sale of YouFit
Health Clubs in Scottsdale, Arizona to YF FC Acquisition, LLC through Case No. 20-12841 (MFW).

The notification advised that “These instructions pertain to the notice, dated December 29, 2020, sent
to members of YouFit Health Clubs, LLC ("YouFit") informing them of the sale of Membership
Assets (as defined in the notice) to YF FC Acquisition, LLC (the "Buyer").

It states “Membership Assets” passed to Buyer include (it does not state limited to) “customer
accounts, customer purchases, customer lists, customer memberships and training agreements.

The notification further stated that “If you do not timely file an objection, the sale, including the
transfer of the Membership Assets, will apply to you”.

Therefore, I hereby officially within the required time frame object to any sale or transfer of any
information pertaining to me that would be classified as a “membership asset”. I request that any and
all information regarding me, personal or business, that may include, but not be limited to, my
relationship to YouFit, dates of service, payments and charges, application data, health and fitness
status, medical insurance coverage, pictures or likeness, be excluded from the sale of membership
assets as described and not to be transferred to the new buyer, YF FC Acquisition LLC, their assigns or

any other bidder.

I make this request to safeguard my personal information and any protected health information that
may be in the possession of YouFit. Since I have no voluntary or historical relationship with YF FC
Acquisition LLC, I expect that no information or data be shared with them that would alter that status.

Please advise me if my request and intentions are unclear in any way or if you require additional
information.

Thank you very much and best of success to you during this process.

Debra Jacobson
7753 E. Catalina Drive
Scottsdale, AZ 85251

realtordeb@earthlink.net

 

 
